USDC IN/ND case 3:20-cv-00651-TLS-SLC document 24 filed 07/22/21 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION


TARA L. PUGH,

                       Plaintiff,

                      v.                             CAUSE NO.: 3:20-CV-651-TLS-SLC

ANDREW M. SAUL, Commissioner of the
Social Security Administration,

                      Defendant.

                                            ORDER

       This matter is before the Court on a Report and Recommendation [ECF No. 23], filed by

Magistrate Judge Susan L. Collins on June 11, 2021. On August 3, 2020, the Plaintiff filed a

Complaint [ECF No. 1] in which she sought to appeal a final administrative decision that denied

her request for supplemental security income. The Plaintiff filed an Opening Brief [ECF No. 20],

the Defendant filed a Response [ECF No. 21], and the Plaintiff filed a Reply [ECF No. 22]. On

October 6, 2020, this matter was referred to Judge Collins for a Report and Recommendation.

See Oct. 6, 2020 Order, ECF No. 10. In the June 11, 2021 Report and Recommendation, Judge

Collins recommends that the Court reverse the decision of the Commissioner of the Social

Security Administration and remand for further proceedings.

       The Court’s review of a Magistrate Judge’s Report and Recommendation is governed by

28 U.S.C. § 636(b)(1)(C), which provides:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to
       which objection is made. A judge of the court may accept, reject, or modify, in
       whole or in part, the findings or recommendations made by the magistrate judge.
USDC IN/ND case 3:20-cv-00651-TLS-SLC document 24 filed 07/22/21 page 2 of 2


       The judge may also receive further evidence or recommit the matter to the
       magistrate judge with instructions.

28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.”). Judge Collins gave the parties

notice that they had fourteen days to file objections to the Report and Recommendation. As of

the date of this Order, neither party has filed an objection to Judge Collins’s Report and

Recommendation, and the time to do so has passed. The Court has reviewed the Report and

Recommendation and finds that the Magistrate Judge’s proposed disposition is well taken.

       Therefore, the Court ACCEPTS, IN WHOLE, the Report and Recommendation [ECF

No. 23]. The Court REVERSES the final decision of the Commissioner of the Social Security

Administration and REMANDS this matter for further proceedings.

       SO ORDERED on July 21, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 2
